DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in the current application.
Claim 15 is withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on June 28, 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy of the Foreign Priority Application EP19193815.8 is in English.  Foreign Priority has been perfected, therefore, the effective US filing date of the application is August 27, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “between 6 and 9,” and the claim also recites “preferably between 7 and 8” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 10 is interpreted as only reciting the broad recitation of “between 6 and 9.”
Regarding Claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “between 2 to 40 µm,” and the claim also recites “preferably between 6 to 15 µm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 14 is interpreted as only reciting the broad recitation of “between 2 to 40 µm.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US 2008/0220249 A1).
Regarding Claim 1, Saitou teaches a pressure sensitive adhesive composition comprising an acrylic polymer having acid functional groups (Saitou, [0012], [0027]-[0032]); a crosslinking agent that includes epoxy-based crosslinkers (Saitou, [0063], [0067], [0071]); and a weather-resistant stabilizer that includes an ultraviolet absorber (Saitou, [0072]-[0074]).  It would have been obvious to one of ordinary skill in the art to have selected epoxy-based crosslinker from the finite list of possible crosslinking agents disclosed by Saitou with a predictable and reasonable expectation of success (see MPEP 2143).  Saitou teaches the epoxy-based crosslinker is included in a preferred amount of 2-8 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0071]).  Saitou’s crosslinker range overlaps with the claimed range of 3 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  It would have been obvious to one of ordinary skill in the art to have selected an ultraviolet absorber from the finite list of possible weather-resistant stabilizers disclosed by Saitou with a predictable and reasonable expectation of success (see MPEP 2143).  Saitou teaches the ultraviolet absorber is included in an amount of 0.1-5.0 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0072]).  Saitou’s ultraviolet absorber range overlaps with the claimed range of 2 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 2, Saitou teaches the ultraviolet absorber is included in an amount of 0.1-5.0 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0072]).  Saitou’s ultraviolet absorber range overlaps with the claimed range of 3-10 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 3, Saitou teaches ultraviolet absorber includes benzophenone, benzotriazole, and triazine derivatives (Saitou, [0074]).
Regarding Claim 5, Saitou teaches the epoxy-based crosslinker is included in a preferred amount of 2-8 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0071]).  Saitou’s crosslinker range overlaps with the claimed range of 3-10 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, Saitou teaches the epoxy-based crosslinker is included in a preferred amount of 2-8 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0071]).  Saitou’s crosslinker range overlaps with the claimed range of 4-9 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, Saitou teaches the epoxy-based crosslinker includes compounds having two or more epoxy groups such as N,N,N’,N’-tetraglycidyl-m-xylenediamine (Saitou, [0071]).
Regarding Claim 12, Saitou teaches a surface protection sheet comprising a support (carrier) and a pressure-sensitive adhesive layer formed from the pressure-sensitive adhesive composition as discussed above for claim 1 (Saitou, [0001], [0010]-[0013], [0021], [0025], [0089]-[0129]).
Regarding Claim 14, Saitou teaches the pressure-sensitive adhesive layer has a preferred thickness of 10-30 µm (Saitou, [0088]).  Saitou’s thickness range is completely encompassed by the claimed range of 2-40 µm, and therefore, satisfies the claimed range (see MPEP 2131.03).
Claims 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US 2008/0220249 A1) as applied to claim 1 above, and further in view of Gugumus (US 2002/0120042 A1) as evidenced by Tinuvin 622 Data Sheets (Ciba and BASF).
Regarding Claims 4, 8 and 9, Saitou teaches the pressure-sensitive adhesive composition as discussed above for claim 1.  Saitou teaches the weather-resistant stabilizer can be a mixture of two or more of the ultraviolet absorber (such as a benzophenone-based absorbent), a light stabilizer (such as an hindered amine light stabilizer), and an antioxidant (Saitou, [0073]-[0075]).  It would have been obvious to one of ordinary skill in the art to have selected a mixture of the ultraviolet absorber, a light stabilizer, and an antioxidant from the finite list of possible weather-resistant stabilizers disclosed by Saitou with a predictable and reasonable expectation of success (see MPEP 2143).  Saitou teaches the weather-resistant stabilizer mixture of the ultraviolet absorber and the light stabilizer is included in an amount of 0.1-5.0 parts by weight based on 100 parts by weight of the acrylic polymer (Saitou, [0072]).  Saitou’s weather-resistant stabilizer mixture range overlaps with the claimed range of 0.1-10 parts by weight or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Saitou remains silent regarding a specific content of a light stabilizer that is an hindered amine light stabilizer (as required by claims 8 and 9), and remains silent regarding a benzophenone-based ultraviolet absorber that is a hydroxy-substituted benzophenone derivative (as required by claim 4).
Gugumus, however, teaches a light stabilizer system comprising oligomeric high-molecular weight polyalkylpiperidine derivatives represented by component (a) such as Tinuvin 622 (Gugumus, [0001]-[0029], [0036]).  It is well known in the art that Tinuvin 622 is an hindered amine light stabilizer as evidenced by the Ciba and BASF data sheets.  Gugumus teaches the light stabilizer system is suitable for stabilizing organic materials such as (meth)acrylic polymers and crosslinked polymers for adhesives (Gugumus, [0006], [0072], [0078], [0093], [0108]).  Gugumus teaches the light stabilizer system is included in an amount of 0.01 to 4.99% by weight based on total weight of the organic materials being stabilized (Gugumus, [0102]-[0103]).  Gugumus’ light stabilizer system content range overlaps with the claimed range of 0.1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Gugumus also teaches the light stabilizer system can be utilized with ultraviolet absorbers, antioxidants, and other additive components (Gugumus, [0109]-[0150]), where ultraviolet absorbers include hydroxybenzophenones (hydroxyphenyl-substituted benzophenones as required by claim 4) (Gugumus, [0130], [0132]).  It would have been obvious to one of ordinary skill in the art to have selected an hydroxybenzophenone absorber from the finite list of possible ultraviolet absorbers disclosed by Gugumus with a predictable and reasonable expectation of success (see MPEP 2143).
Since Saitou and Gugumus both disclose hindered amine light stabilizers for acrylic polymer compositions and both disclose similar content ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Gugumus’ light stabilizer system in a content range that renders obvious the claimed range as a component of Saitou’s weather-resistant stabilizer mixture to yield a pressure-sensitive adhesive composition that protects against thermal, oxidative, and light-induced degradation and improves light and thermal stability as taught by Gugumus (Gugumus, [0001], [0066], [0152]-[0153]).
Regarding Claim 10 and 11, modified Saitou teaches the light stabilizer is an oligomeric high-molecular weight polyalkylpiperidine derivative represented by component (a) such as Tinuvin 622 (Gugumus, [0001]-[0029], [0036]).  It is well known in the art that Tinuvin 622 has a number average molecular weight (Mn) of 3100 to 4000 as evidenced by the Ciba and BASF data sheets (Saitou, [0075]).  Modified Saitou’s Mn range is completely encompassed within the claimed range of 3100 or higher, and therefore, satisfies the claimed range (see MPEP 2131.03).  Tinuvin 622 is the same light stabilizer utilized within the specification as originally filed (Spec as originally filed, [0051-[0052], Table 2).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, one of ordinary skill in the art would readily recognize that the light stabilizer (Tinuvin 622, the oligomeric high-molecular weight polyalkylpiperidine derivative represented by component (a)) necessarily exhibits pKB value between 6-9 as required by claim 10.
Regarding Claim 12, modified Saitou teaches a surface protection sheet comprising a support (carrier) and a pressure-sensitive adhesive layer formed from the pressure-sensitive adhesive composition as discussed above for claim 1 (Saitou, [0001], [0010]-[0013], [0021], [0025], [0089]-[0129]).
Regarding Claim 13, modified Saitou teaches the surface protection sheet exhibits excellent weather resistance after being tested for 500 hours (Saitou, [0010], [0014]-[0025], [0154]-[0157], Table 1).  Although modified Saitou measures weather-ability resistance according to a different method, one of ordinary skill in the art would readily understand that if modified Saitou’s samples were measured by the claimed method, modified Saitou’s samples would render obvious the claimed weather-ability resistance values where any differences would be minor and obvious (see MPEP 2143), because modified Saitou discloses a surface protection sheet that appears substantially identical to the claimed invention as recited by claims 1-12 and 14.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, I & II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782